Notice of Allowance

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Wagar on June 7, 2022.

The application has been amended as follows: 

1. (Currently amended) A method of protecting and monitoring an underground structure, the method comprising: 
absorbing above-ground impact force from reaching the underground structure using a subsurface polymer mesh above the underground structure; 
monitoring the underground structure using a sensor network comprising a plurality of sensors embedded in the polymer mesh; 
determining an integrity of the polymer mesh using the sensor network, 
wherein the monitoring step comprises: 
generating, using the plurality of sensors, a corresponding plurality of sensor signals of conditions near the polymer mesh; and 
transmitting the generated corresponding plurality of sensor signals to one or more external receivers; and

inferring a health of the underground structure and a surrounding underground area from the transmitted plurality of sensor signals and the determined integrity of the polymer mesh.

11. (Currently amended) A subsurface impact protection system for protecting and monitoring an underground structure, the protection system comprising: 
a subsurface polymer mesh above the underground structure and configured to absorb above-ground impact force from reaching the underground structure; 
a sensor network comprising a plurality of sensors embedded in the polymer mesh and configured to determine an integrity of the polymer mesh, wherein the sensor network is further configured to monitor the underground structure by: 
generating, using the plurality of sensors, a corresponding plurality of sensor signals of conditions near the polymer mesh; and 
transmitting the generated corresponding plurality of sensor signals to one or more external receivers; and 
a control circuit configured to infer a health of the underground structure and [[the]] a surrounding underground area from the transmitted plurality of sensor signals and the determined integrity of the polymer mesh.

18. (Currently Amended) The protection[[s]] system of claim 17, wherein wirelessly transmitting the delivered generated corresponding plurality of sensor signals comprises using a radio frequency of between 300 megahertz (MHz) and 2400 MHz.

Reasons for Allowance

Applicant’s arguments filed on February 14, 2022, with respect to claim(s) 1 and 11 have been fully considered and are persuasive [see applicant’s arguments pg. 6 last two paragraphs, pg. 7 L. 1-11].  Therefore, the claim(s) is/are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685